Citation Nr: 9914191	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from November 1974 to 
October 1976.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Hartford 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the veteran's claim for 
service connection for PTSD.  The veteran subsequently moved 
to Florida and therefore the St. Petersburg Florida RO now 
has original jurisdiction of this claim.  


FINDINGS OF FACT

1.  All evidence necessary for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran was not involved in combat during service.  

3.  The veteran's claimed stressor, participating as a member 
of a color guard detail at burial services for servicemembers 
and veterans, is not capable of independent, objective 
corroboration.


CONCLUSION OF LAW

PTSD was not incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. § 3.102, 3.303(d), 
3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must initially meet his obligation of submitting evidence of 
a well-grounded claim.  See 38 U.S.C.A. § 5107(a) (1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To establish a 
well-grounded claim for service connection for PTSD, the 
veteran must submit medical evidence of a current disability, 
lay evidence of an in-service stressor, and medical evidence 
of a nexus between service and the current PTSD disability.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Caluza, supra.  
For purposes of determining whether a claim is well grounded, 
the evidence submitted is generally presumed to be credible.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). 

Service connection for PTSD may be granted where the record 
shows a current, clear medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in-service 
stressor.  Cohen v. Brown, supra.  In determining whether 
service connection is warranted for a disability, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
The Court has held that when a veteran is found to have 
served in a combat situation, stressors related to that 
combat experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d),(f) 
(1998).  To determine if a veteran has been in combat 
situations, service department records and combat citations 
will be accepted as proof of combat service.  38 C.F.R. 
§ 3.304(f) (1998).

The veteran maintains that his in-service stressor was his 
experience serving as a member of a "burial detail" from 
approximately August 1975 to October 1976, while stationed at 
Fort Bliss.  He has submitted statements and testimony 
describing his duties on this "burial detail" in more 
detail.  It is alleged that he saw dead bodies when he 
visited funeral homes, he witnessed others' grief while 
performing duties as a pallbearer, flagbearer and member of 
honor guard that fired a 21-gun salute at the grave site.  He 
specifically recalled one incident when a grieving mother 
looked at him and loudly questioned why he didn't die instead 
of her son.  

The veteran's service personnel and medical records show that 
he was in the United States Army from November 1974 to 
October 1976, with no foreign service.  The veteran's 
occupational specialty while in service was multichannel 
communication equipment operator.  There is no evidence of 
combat exposure nor has the veteran alleged any.  His service 
medical records are negative for any findings of an acquired 
psychiatric disorder.  In addition, his service personnel 
records are negative for any evidence of assignment to a 
burial detail as alleged.

Post service medical records show that the veteran has a long 
history of treatment for alcohol dependency and abuse; 
polysubstance abuse; depression; and in more recent years, 
PTSD.  He was admitted to a private hospital in June 1981 for 
treatment of depression with suicidal gesture and alcoholism.  
He was noted to have no previous psychiatric history.  

Private hospital emergency room record dated May 1991 shows 
treatment for extreme intoxication.  VA hospital summary 
shows inpatient treatment for alcohol dependence from October 
1992 to November 1992.  

The veteran was again admitted to a VA hospital for alcohol 
detoxication in June 1993.  He gave a history of drinking 
dependently since mid-1970s and near continuously abusing 
cannabis since that time.  His longest period of sobriety was 
two years, but he was in jail for most of that time.  Past 
psychiatric history was negative for formal treatment.  
However, it was noted that the veteran grew up in an 
alcoholic family and was abused physically as a child and had 
some features of PTSD.  He had also, in turn, been abusive to 
partners, and had legal problems as a result.  Mental status 
on admission was free of signs of organicity or psychosis or 
mood disorder or anxiety disorder or thought disorder.  He 
was discharged to a VA veteran's home where he also underwent 
detoxification in October 1993.

In November 1993, the veteran was dropped off at the front 
drive of the VA hospital by the local police due to 
intoxication and causing disturbance at home.  It was noted 
that he had left the VA state home in mid-October and been 
drinking steadily since.  He was hospitalized for several 
days for alcohol detoxification.  The final diagnosis was 
alcohol detoxification and dependence.

A private psychological report from H. L. Glass, Ph.D., dated 
September 1993, indicated that the veteran was evaluated for 
disability determination due to a pending claim for non-VA 
disability benefits.  It was noted that the veteran related 
that he had served in the Army for three years where he was 
trained as a radio mechanic and received a honorable 
discharge.  No reference was made to any burial detail.  The 
veteran related a spotty employment history since service due 
to alcohol and drug abuse.  He had been in and out of jail 
for offenses related to his alcohol and drug abuse.  The 
alcohol history started in high school along with use of 
various controlled substances.  He was found to be unable to 
perform work due to the dynamics of his addiction.

Records from the Social Security Administration (SSA) dated 
September 1994, indicate that the veteran was awarded 
disability benefits, effective January 1993, due to diagnosis 
of alcoholism.

The veteran submitted a claim to the VA in November 1995, for 
service connection for PTSD due to his experiences as a 
member of a burial detail while in the service.  He indicated 
he was currently receiving inpatient treatment for PTSD at a 
VA hospital.  In subsequent statements and testimony at 
personal hearings conducted in June 1997 and January 1999, 
the veteran elaborated on his duties as a member of this 
"burial detail".  He also alleged that he suffered 
flashbacks, avoidance, and nightmares as a result of these 
experiences.  He claimed that he had used alcohol and other 
substance abuse to self-medicate.

Review of the VA hospital summary dated from November 1995 to 
January 1996, shows that the veteran was admitted for 
detoxification and transferred to the psychiatric department.  
It was noted that since 1993 he had been troubled by memories 
of childhood sexual abuse and his service experience of 
burying dead soldiers.  The final diagnoses on Axis I were:  
alcohol dependence; cannabis dependence; major depression; 
recurrent; PTSD, secondary to childhood abuse and noncombat 
service, Vietnam era.  He was subsequently referred to an 
inpatient PTSD treatment program for non-combat veterans at 
White River Junction Vermont VA hospital.  The referral 
records indicated that the veteran had served in Vietnam and 
was involved in the post-mortem preparation and/or evacuation 
of bodies.

The veteran was afforded a VA PTSD examination for 
compensation purposes in May 1996.  The examiner noted that 
the veteran gave a history of childhood physical and sexual 
abuse.  He also stated that he worked for burial detailing 
while stationed at Fort Bliss, Texas.  He explained that he 
was a color guard who helped bury the dead from Vietnam or 
went to the funeral parlor and arranged other burial details 
including 21 gun salute.  He reported one incident when one 
woman at her son's burial screamed at him.  Since service, he 
often had nightmares of graveyards.  The examiner also 
reviewed the veteran's alcohol and substance abuse history.  
The final diagnoses on Axis I were:  Alcohol dependence, 
continuous; and PTSD.  The examiner further remarked that the 
veteran was intoxicated during the evaluation and was unable 
to do a very reliable mental status examination.  
Furthermore, while he did have a few symptoms of PTSD, he did 
not meet all the criteria for the diagnosis.

A statement from a private psychiatrist, E. D. Lorenzo, M.D., 
dated September 1996, indicated that he had treated the 
veteran since his discharge from a private hospital in June 
1996 for inpatient detoxification.  As a consequence of his 
war trauma (in charge of burial detail) the veteran suffered 
from PTSD.  He also was diagnosed to have alcohol dependence, 
by history; and major depression, recurrent.

A summary report from the VA PTSD program at White River 
Junction indicated that the veteran successfully completed 
the 4 week program in December 1996.  Results of 
psychological testing indicated current diagnosis of PTSD.  
He also displayed symptoms of depression.  It was noted that 
the veteran was physically abused as a child; however, none 
of the veteran's current symptoms of PTSD appeared to be 
related to his childhood experiences.  Rather, current PTSD 
was due to traumatic events experienced as a member of the 
burial detail in service.  The final diagnoses on Axis I 
were:  PTSD, chronic; major depression, recurrent; alcohol 
and cannabis abuse, in early remission.

Administrative Law Judge ("ALJ") Decision dated September 
1997, indicated that the veteran had been notified in 1996 
that his SSA disability benefits for alcoholism would cease 
due to a change in the law with regard to drug addiction 
and/or alcoholism.  The veteran appealed and following a 
hearing, the ALJ determined that the veteran remained 
entitled to SSA disability benefits due to his severe 
impairment from PTSD and major depression.

In June 1997, the veteran submitted a copy of an alleged 
letter to his parents dated August 1976, wherein he stated 
that "The burial detail I am on is not as good as I 
expected.  I hate being around death.  I feel really quietly 
[sic] alot [sic] of times."  

A lay statement from the veteran's brother, dated February 
1999, indicated that he remembered that the veteran was on a 
burial detail assignment at Fort Bliss.  He remembered this 
because he used to tease him about working at a cemetery 
after he returned home.

VA medical records dated in 1998, indicate continued 
treatment for PTSD.  In addition, the veteran was scheduled 
to return to the VA PTSD program at White River Junction in 
March 1999.

Legal analysis:

Initially, the Board finds that the veteran has presented a 
well-grounded claim for service connection for PTSD.  He has 
submitted VA and private evaluation reports and clinic notes 
indicating treatment and a diagnosis of PTSD as a result of 
in-service experiences.  There is also a qualified diagnosis 
of PTSD on the May 1996 VA examinations.  He has also 
presented statements and testimony as to the stressful events 
he experienced as a member of a "burial detail" that 
performed ceremonial duties at funerals and gravesides that 
allegedly caused his diagnosed PTSD.  This evidence is 
sufficient to meet all three elements for a well-grounded 
claim.  38 U.S.C.A. § 5107.

However, in order to establish entitlement to service 
connection the following elements must be met:  1) a current, 
clear medical diagnosis of PTSD, which is presumed to include 
both the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a causal nexus, 
or link, between the current symptomatology and the specific 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  

A revision to the regulations, effective May 19, 1993, added 
38 C.F.R. § 3.304(f).  See 58 Fed.Reg. 29,109-29,110 (May 19, 
1993).  The Schedule of Ratings-Mental Disorders, 38 C.F.R. 
§ 4.130, was revised, effective November 7, 1996, to 
incorporate nomenclature based on the criteria in DSM-IV.  53 
Fed. Reg. 22 (Jan. 4, 1988); 61 Fed.Reg. 52696 (October 8, 
1996).  The later revision also requires the rating agency to 
return to the examiner for substantiation of any diagnoses of 
mental disorders that do not conform to DSM-IV, or that are 
not supported by the findings of the examination report.  
38 C.F.R. § 4.125, 53 Fed.Reg. 22 (Jan. 4, 1988); 61 Fed. 
Reg. 52696 (Oct. 8, 1996).

The veteran filed his claim before the referenced 1996 
revisions took effect, and before Cohen was decided.  With 
regard to interpretation of these and other regulations by 
the Court in Cohen, neither the veteran nor his 
representative received any such notice.  However, the Board 
finds that the veteran is not prejudiced by application of 
the revised regulations concerning the diagnosis of mental 
disorders, including PTSD.  This is so because the veteran's 
essential problem is that he lacks a verifiable stressor

38 C.F.R. § 3.304(f) requires credible supporting evidence 
that the stressor occurred.  If the claimed stressor is not 
combat related, lay testimony regarding in-service stressor 
is not sufficient to establish occurrence and must be 
corroborated by "credible supporting evidence."  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  Furthermore, a medical 
opinion based on a postservice examination of a veteran may 
not be the "credible supporting evidence" necessary to 
corroborate in-service occurrence.  Moreau v. Brown, 9 Vet. 
App. at 395-96.  

In the instant case, the Board finds no evidence that the 
veteran participated in combat, nor has the veteran alleged 
any combat experiences.  Thus, the Board initially concludes 
that the veteran did not engage in combat during service.

Careful review of the evidence of record revealed no credible 
evidence to corroborate the veteran's claimed inservice non-
combat stressor.  Actual examination of the veteran's 
available service medical and personnel records revealed no 
mention of any assignment to a "burial detail."  With 
regard to the alleged copy of a letter written to the 
veteran's parents submitted by the veteran in 1997, the Board 
notes that it is impossible to determine the actual date of 
the original writing.  Thus, it is simply another version of 
the veteran's own account of events and contains no 
independent corroboration of any stressor.  With regard to 
the recent statement by the veteran's brother, the Board 
notes that his brother admitted he had no independent 
knowledge of the alleged events but rather was basing his 
statement on his memory of what the veteran had related to 
him.

Thus, the Board finds that neither: 1) the recitation of the 
veteran's own account of the alleged incident by another; or 
2) a copy of a letter written by the veteran allegedly while 
in service, is credible independent corroboration that the 
veteran actually served on a "burial detail" as alleged.

VA does have a duty to assist the veteran in the verification 
of his stressors.  However, this duty to assist is not 
unlimited.  VA is not required to undertake "a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support" the veteran's 
contentions.  See Gober v. Derwinski, 2 Vet. App. 470, 472 
(1992).  In addition, the RO did request specific information 
from the veteran in developing his claim.  The veteran failed 
to provide any further details.  In fact, he has stated that 
he can not remember the names of any of the other individuals 
assigned to the 12-member burial detail.  "The factual data 
required, i.e., names dates and places, are straightforward 
facts and do not place an impossible or onerous task on the 
appellant."  Wood, 1 Vet. App. at 193.  "The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Ibid.  Thus, the Board finds that 
the RO fulfilled its duty to assist the veteran.  

Thus, the Board finds that there is no credible supporting 
evidence that the alleged stressor occurred.  38 C.F.R. 
§ 3.304(f) (1998).  Consequently the claim for service 
connection for PTSD must be denied.  



ORDER

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


